Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 11/14/2022 has been entered. Claim(s) 1-20 is/are pending in the application. Claims 6-10, and 16-20 are statutory with regards to 35 U.S.C. 101 because of the memory and/ processor components. Therefore no software per se  rejection was giving for these aforementioned claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger (U.S. Patent App Pub 20160380819) in view Chiou (U.S. Patent 10198294) further in view Narayanan (U.S. Patent App Pub 20190243571) .

	Regarding claim 1,
Burger teaches a method implemented by a network traffic management system comprising one or more network traffic management apparatuses, server devices, or client devices, the method comprising: (See paragraphs 52, 61, 28, Burger teaches server client and network management apparatuses)
executing a first instance of a service within a container runtime, the service comprising a software application and an orchestrator application, the orchestrator application adapted to configure a programmable hardware accelerator, the software application adapted to interoperate with the programmable hardware accelerator that is configured by the orchestrator application; (See paragraphs 50-52, Burger teaches a received image file is stored at a storage component, such as, for example, flash memory, associated with the acceleration component. The image file is then processed from the storage component to configure the acceleration component in accordance with the image file. For example, an image loader can write the image file from the storage component to resources (e.g., logic blocks and interconnects) of an acceleration component to configure a role at the acceleration component. In another aspect, an image file received over a network is written directly to the resources (e.g., logic blocks and interconnects) of an acceleration component (potentially as is it is streamed to the acceleration component) to configure a role at the acceleration component.)
using the orchestrator application, executing within the container runtime, to retrieve a system image from a file repository, the system image comprising configuration data for the programmable hardware accelerator; and (See paragraphs 122-125, Burger teaches retrieving an image file with configuring date to configure a hardware accelerator (paragraphs 27, 82)
using the orchestrator application, executing within the container runtime, to configure the programmable hardware accelerator to operate according to the configuration data of the retrieved system image. (See paragraphs 122-125, Burger teaches configuring the acceleration component in accordance with the image file by processing the image file at the acceleration component to configure the acceleration component with the role)
Burger does not explicitly teach but Chiou teaches the configuration data comprising a hardware configuration that configures configurable hardware of the programmable hardware accelerator after the hardware configuration has been programmed onto the configurable hardware. (See column 35 lines 11-27, and column 36 lines 44-57, claim 1, 22, 15,  Chiou teaches reconfiguring accelerators to perform new transactions after it is already a component of the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Chiou with Burger because both deal with hardware updating and configuring. The advantage of incorporating the above limitation(s) of Chiou into Burger is that Chiou teaches the system provides an efficient and flexible mechanism for allowing host components to access any acceleration resources provided by a hardware acceleration plane without narrowly pairing host components to specific fixed acceleration resources and without burdening the host components with managing the hardware acceleration plane. The system provides allocation strategy based on a premise that intermittent bursts associated with services can be uncorrelated, and average demand associated with bursty services can be reasonably predicted and taken into account, thus permitting more efficient utilization of the resources of the allocated acceleration component, therefore making the overall system more robust and efficient. (See column 1, Chiou)
	Burger and Chiou do not explicitly teach but Narayanan teaches basic functionality that comprises logic for implementing input and output functions of the programmable hardware accelerator (See paragraphs 17-20, 54, Narayanan teaches the configuration allows the hardware accelerator to manage and perform the I/O operations while also performing the requested computational operations on the data being transferred)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Narayanan with Burger and Chiou because both deal with hardware updating and configuring. The advantage of incorporating the above limitation(s) of Narayanan into Burger and Chiou is that Narayanan teaches the data throughput is improved by utilizing interfaces between the accelerator and storage devices on the bus, therefore making the overall system more robust and efficient. (See paragraphs 2-4, Narayanan)

	Regarding claim 2,
Burger, Chiou, Narayanan teach the method of claim 1, further comprising: using the orchestrator application, executing within the container runtime, to enable an operating system module to interoperate with the programmable hardware accelerator.(See paragraphs 87-89, Burger teaches accelerator interaction with shell resources including operating systems)

	Regarding claim 3,
Burger, Chiou, Narayanan teach the method of claim 1, further comprising: using the software application, executing within the container runtime, to program control registers of the programmable hardware accelerator after the programmable hardware accelerator has been configured by the orchestrator application.(See paragraphs 117, 131, Burger teaches after configuring the accelerator programing the programmable logic blocks of the interconnects)

	Regarding claim 4,
Burger, Chiou, Narayanan teach the method of claim 1, further comprising: enabling the programmable hardware accelerator to process network traffic after the programmable hardware accelerator has been configured by the orchestrator application.(See paragraphs 89, 118, 126, Burger teaches configuring an accelerator and then using the accelerator  process network traffic aka exchanging network traffic)

	Regarding claim 5,
Burger, Chiou, Narayanan teach the method of claim 1, further comprising: executing a second instance of the service within the container runtime; using the orchestrator application of the second instance, executing within the container runtime, to determine the programmable hardware accelerator is already configured to operate according to the configuration data of the retrieved system image; and (See paragraphs 128, 168, 171, Burger teaches after configuration facilitate service acceleration after processing the image file configuring the acceleration component)
in response to determining the programmable hardware accelerator is already configured, enabling the second instance of the service to use the programmable hardware accelerator without reconfiguring the programmable hardware accelerator. (See paragraphs 168, 171, 166, Burger teaches enabling a second instance of a serve/role without reconfiguring the accelerator)

Claims 6-10 list all the same elements of claims 1-5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 6-10.

Claims 11-15 list all the same elements of claims 1-5, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 11-15.

Claims 16-20 list all the same elements of claims 1-5, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-5 applies equally as well to claims 16-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Htay (U.S. Patent App Pub 20180165110) teaches the method involves receiving usage data from a unikernel implementing functions related to a virtual network function (VNF) (12), where the usage data comprises Devops metadata, configurations and usage metrics. An update to the functions in the unikernel is determined based on the usage data. The unikernel is updated by requesting generation of application code for the unikernel based on the update. The updated unikernel is started, and service requests are redirected to the updated unikernel. Service request are received for a function not included in the updated unikernel. Another unikernel is implemented for the function not included in the updated unikernel. The latter unikernel is stopped subsequent to the starting of the former updated unikernel, where the unikernels are executed directly on a hypervisor.
2. Draese (U.S. Patent App Pub 20140095443) teaches the method involves archiving a portion of data from a processing system onto another processing system by archiving partitions of a table storing the data to be archived. A query received at the former system is processed at the latter system to retrieve archived data satisfying the query upon determining that the query encompasses archived data at the former system. The query is processed at a database accelerator to retrieve data satisfying the query upon determining that the query is directed to data remaining on the system and is eligible for acceleration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444